TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00676-CR


                                   James Manson, Appellant

                                                 v.

                                  The State of Texas, Appellee




              FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-18-300307, THE HONORABLE TAMARA NEEDLES, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due on April 18, 2019. On counsel’s

motions, the time for filing was extended to July 3, 2019. Appellant’s counsel has now filed a

third motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than August 19, 2019. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on July 12, 2019.



Before Chief Justice Rose, Justices Triana, and Smith

Do Not Publish